Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 10/25/2021. 
Priority
This application, Pub. No. US 2019/0276598 A1, published 09/12/2019, is a National Stage of International Patent Application No. PCT/JP2017/041694, filed 11/20/2017, Pub. No. WO 2018/092908 (A1), published 05/24/2018, which claims foreign priority to JP-2016-225289, filed 11/18/2016, and JP-2016-246377, filed 12/20/2016. 
Status of Claims
Claims 5-11 are currently pending.  Claims 1-11 have been originally pending and subject to election/restriction requirement mailed 01/27/2021.  Claims 4 and 11 have been withdrawn from consideration.  Claim 8 has been amended, and Claims 1-4 have been cancelled, as set forth in Applicant’s amendment filed 10/25/2021.  Claims 5, 7 and 9-11 are amended, and Claims 6 and 8 are cancelled, as set forth in Examiner’s amendment below.  Claims 5, 7 and 9-11 are allowed.
Withdrawn Objections/Rejections
I.	The objection to the disclosure is withdrawn in view of Applicant’s amendment of the specification.
II.	The objection to and/or rejections of the claims set forth in the Office Action mailed 04/27/2021 are withdrawn in view of Applicant’s and Examiner’s amendment of the claims.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interview with James P. Zeller on 12/22/2021.
(a)	Claims 5, 7 and 9-11 are amended to read as follows:
5.	A carrier for bio-related molecule immobilization comprising:
	a water repellent resin substrate, wherein a water contact angle on a surface of the water repellent resin substrate is at least 66° before surface treatment;
	an aminoalkylsilane layer formed on the surface of the water repellent resin substrate; and
	a polyvalent carboxylic acid layer formed on the aminoalkylsilane layer, 
	wherein a carboxyl group of the polyvalent carboxylic acid layer is subjected to active esterification, wherein the water repellent resin substrate is exposed after the formation of the aminoalkylsilane layer, and wherein a content ratio of silicon in the substrate surface after the formation of the aminoalkylsilane layer is from 0.5 atomic % to 3.11 atomic %.

7.	The carrier for bio-related molecule immobilization according to claim 5, wherein a resin-derived peak is detected in surface analysis of the water repellent resin substrate after the formation of the aminoalkylsilane layer.

9.	The carrier for bio-related molecule immobilization according to claim 5, wherein the water repellent resin substrate is a polycarbonate, and wherein a π-π Shake-up peak is detected in a C1s spectrum by X-ray photoelectron spectroscopy on the substrate surface after the formation of the aminoalkylsilane layer.

10.	The carrier for bio-related molecule immobilization according to claim 5, wherein the water repellent resin substrate is a polycarbonate containing a black pigment.

11.	A method of producing the carrier of claim 5 for bio-related molecule immobilization, the method comprising:
	forming an aminoalkylsilane layer on a water repellent resin substrate;
	forming a polyvalent carboxylic acid layer on the aminoalkylsilane layer; and
	subjecting a carboxyl group of the polyvalent carboxylic acid layer to active esterification, 
	wherein the step of forming an aminoalkylsilane layer is conducted under a condition that the water repellent resin substrate is exposed after the formation of the aminoalkylsilane layer.

Support for the amendment to Claim 5 is found in the original Claims 6 and 8, now cancelled, and Table 2 of the specification as filed.  Claims 5, 7 and 9-11 are amended to provide that the resin substrate is uniformly characterized as “the water repellent resin substrate” throughout the claims.  The non-elected method Claim 11 is amended to depend from and thereby incorporate the limitations of the amended Claim 5, for rejoinder.
(b)	Claims 6 and 8 are cancelled.
Withdrawal of Restriction Requirement
Claim 5 is directed to an allowable product.  Claim 11, drawn to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II, as set forth in the Office action mailed on 01/27/2021, is hereby withdrawn.  In view of the withdrawal of the restriction/election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawal of Species Election Requirement
Claims 5, 7 and 9-11 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 01/27/2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Conclusion
Claims 5, 7 and 9-11 are allowed and renumbered as Claims 1-5.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 5, 7 and 9-11 are allowed because the prior art does not teach or fairly suggest the claimed carrier for bio-related molecule immobilization comprising: a water repellent resin substrate, wherein a water contact angle on a surface of the water repellent resin substrate is at least 66° before surface treatment; an aminoalkylsilane layer formed on the surface of the water repellent resin substrate; and 	a polyvalent carboxylic acid layer formed on the aminoalkylsilane layer, wherein a carboxyl group of the polyvalent carboxylic acid layer is subjected to active esterification, wherein the water repellent resin substrate is exposed after the formation of the aminoalkylsilane layer, and wherein a content ratio of silicon in the substrate surface after the formation of the aminoalkylsilane layer is from 0.5 atomic % to 3.11 atomic %.
As evidenced by data of Table 2, utilizing a silicon content ratio up to 3.11 atomic % demonstrates unexpected improved results.  Experimental Example 2-11 uses a substrate having a water contact angle (49.1 degrees) substantially lower than the range of amended Claim 5 (at least 66 degrees).  However, a skilled artisan would readily understand that a sample with same silicon content ratio with Example 2-11 (3.11 atomic %) but with a higher water contact angle (66 degrees or more) would demonstrate at least improved results compared to Example 2-11, since the lower hydrophilicity (wettability) of the exposed substrate surface having a water contact angle of 66 degrees or more (while having same silicon content from the upper aminoalkylsilane layer) would be able to keep the spot diameter small to prevent spreading (see paragraph [0004] of the application as filed) and to obtain good spot shape (see paragraph [0086] of the application as filed).  See also paragraph [0045] of the application as filed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641